April 29, 2011 Securities and Exchange Commission Judiciary Plaza 100 F. Street, NE Washington, DC 20549 Subj:Security Income Fund Post-Effective Amendment No. 94 File Nos.:2-38414 and 811-02120 Dear Sir/Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Security Income Fund do not differ from that contained in Post-Effective Amendment No.94.This Post-Effective Amendment was filed electronically on April28, 2011. If you have any questions concerning this filing, please contact me at (785)438-3226, or Julien Bourgeois of Dechert LLP at (202) 261-3451. Sincerely, AMY J. LEE Amy J. Lee Vice President and Secretary Security Income Fund Securities offered by Rydex Distributors, LLC, an affiliate of Security Global Investors. , SUITE 600 | ROCKVILLE, MARYLAND 20850 | P 800.820.0888 | WWW.RYDEX-SGI.COM
